Case 18-09243-JJG-11              Doc 133       Filed 01/16/19         EOD 01/16/19 09:49:55              Pg 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                                         )
                                                               )
SCOTTY’S HOLDINGS, LLC,                                        )        CASE NO. 18-09243-JJG-11
                                                               )        (Jointly Administered)
         Debtor(s) 1.                                          )

                PROPOSED AGENDA OF MATTERS SCHEDULED
         FOR HEARING ON JANUARY 17, 2019, AT 1:30 P.M. (EASTERN TIME)

       The debtors-in-possession (the “Debtors”), by counsel, submit this proposed agenda for
the hearing scheduled for January 17, 2019, at 1:30 p.m. (Eastern Time) (the “Hearing”) in
United States Bankruptcy Court for the Southern District of Indianapolis in the Birch Bayh
Federal Building and United States Courthouse, Room 311, 46 East Ohio Street, Indianapolis, IN
46204. The Debtors anticipate that the matters before the Court for this Hearing will take
approximately 2 hours.

          To appear telephonically,2 call 1-877-848-7030 and enter Access Code 8891756.

         MATTERS GOING FORWARD3:

                      1. Debtors’ First Day Motion for Interim and Final orders (I)

                  Prohibiting Utility Companies from Altering, Refusing, or Discontinuing

                  Utility Services; and (II) Deeming Utility Companies Adequately Assured of

                  Future Payment [Doc. No. 14] filed by the Debtors;

                           Response Deadline: January 11, 2019.


1   The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A Pots & Pans
    Production, LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case
    No. 18-09245-JJG-11; Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty’s Brewhouse
    Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty’s Brewhouse West Lafayette, LLC, Case No. 18-
    09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty’s Brewhouse Downtown
    Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s Brewhouse Mishawaka, LLC, Case No. 18-09253-
    JJG-11; Scotty’s Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11; Scotty’s Brewhouse Carmel,
    LLC, Case No. 18-09256-JJG-11; Scotty’s Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and
    Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
2 Please note that although telephonic participation is generally allowed, parties appearing by telephone may not
present evidence, examine a witness, or cross-examine a witness.
3 Items 1, 2, 3, and 4 will be presented and prosecuted by Mr. I. Gabriel and Mr. C. Combest, proposed counsel for
the Debtors; all other Motions will be presented by Mr. J. Hester and Mr. J. Allman, proposed counsel for the Debtors.


                                                          1
Case 18-09243-JJG-11   Doc 133      Filed 01/16/19     EOD 01/16/19 09:49:55     Pg 2 of 6



                  Responses Filed: None.

                  Status: Debtors will request final order granting motion.

              2. Debtors’ First Day Motion to Authorize Redemption of Prepetition

           Customer Gift Cards [Doc. No. 15] filed by the Debtors.

                  Response Deadline: January 11, 2019.

                  Responses Filed: None.

                  Status: Debtors will request final order granting motion.

              3. First Day Motion for Entry of an Order (A) Authorizing and

           Approving the Rejection of Certain Executory Contracts and Unexpired

           Leases Pursuant to 11 U.S.C. Section 365 [Doc. No. 20] filed by the Debtors.

                  Response Deadline: January 11, 2019.

                  Responses Filed: Creditor, Jefferson Plaza LLC’s, Response to

           Debtor’s Motion for Entry of an Order Authorizing and Approving the

           Rejection of Certain Executory Contracts and Unexpired Leases Pursuant to

           11 U.S.C. Section 365 [Doc. No. 33] filed by Jefferson Plaza LLC; and

           Response to First Day Motion for Entry of an Order Authorizing and Approving

           the Rejection of Certain Executory Contracts and Unexpired Leases Pursuant

           to 11 U.S.C. Section 365 [Doc. No. 36] filed by Carmel Lofts LLC.

                  Status: Debtors will request final order granting motion.

              4. Debtors’ Motion for Entry of an Order Approving Certain Notice,

           Case Management, and Administrative Procedures [Doc No. 99] filed by the

           Debtors.

                  Response Deadline: January 15, 2019.

                  Responses Filed: None.




                                            2
Case 18-09243-JJG-11    Doc 133     Filed 01/16/19     EOD 01/16/19 09:49:55        Pg 3 of 6



                  Status: Debtors will request order granting motion.

              5. Motion for an Order (I) Authorizing the Debtors to Obtain Secured

           Post-Petition Financing, and (II) Granting Related Relief [Doc. No. 89] filed

           by the Debtors.

                  Response Deadline: January 14, 2019.

                  Timely Responses Filed: United States Trustee’s Objection to Debtors’

           Motion for an Order (I) Authorizing the Debtors to Obtain Secured Post-

           Petition Financing, and (II) Granting Related Relief [Doc. No. 113] filed by

           the United States Trustee; Objection to Debtors’ Motion for an Order (I)

           Authorizing the Debtors to Obtain Secured Post-Petition Financing and (II)

           Granting Related Relief [Doc. No. 117] filed by Carmel Lofts LLC; Creditor

           Precedent Co-Investor, LLC’s Limited Objection to Debtors’ Motion for an

           Order (I) Authorizing the Debtors to Obtain Secured Post-Petition Financing,

           and (II) Granting Related Relief [Doc. No. 118] filed by Precedent Co-Investor,

           LLC; Objection to Debtors’ Motion for an Order (I) Authorizing the Debtors

           to Obtain Secured Post-Petition Financing and (II) Granting Related Relief

           [Doc. No. 119] filed by Huntington National Bank; and Creditor, Jefferson

           Plaza LLC’s, Objection to Debtors’ Motion for an Order (I) Authorizing the

           Debtors to Obtain Secured Post-Petition Financing and (II) Granting Related

           Relief [Doc. No. 121] filed by Jefferson Plaza LLC.

                  Untimely Responses Filed: Amended Limited Objection to Debtors’

           Motion for an Order (I) Authorizing the Debtors to Obtain Secured Post-

           Petition Financing, and (II) Granting Related Relief [Doc. No. 127] filed by

           Precedent Countrywide Acquisitions, LLC; Creditor, Retail Center at




                                            3
Case 18-09243-JJG-11    Doc 133       Filed 01/16/19   EOD 01/16/19 09:49:55      Pg 4 of 6



           Precedent Park, LP’s, Motion to Join Creditor, Precedent Co-Investor, LLC’s

           Limited Objection to Debtors’ Motion for an Order (I) Authorizing the Debtors

           to Obtain Secured Post-Petition Financing, and (II) Granting Related Relief

           [Doc. No. 128]; Creditor CPC Building A, LLC’s Limited Objection to Debtors’

           Motion for an Order (I) Authorizing Debtors to Obtain Secured Post-Petition

           Financing and (II) Granting Related Relief [Doc. No. 129]; Creditor Retail

           Center at Precedent Park, LP’s, Amended Motion to Join Creditor, Precedent

           Countrywide Acquisitions, LLC’s Amended Limited Objection to Debtors’

           Motion for an Order (I) Authorizing the Debtors to Obtain Secured Post-

           Petition Financing, and (II) Granting Related Relief [Doc. No. 130]; and

           Limited Objection to Debtors’ Motion for an Order (I) Authorizing the Debtors

           to Obtain Secured Post-Petition Financing, and (II) Granting Related Relief

           [Doc. No. 132].

                  Status: The Debtors anticipate that the Court will be asked to resolve

           the issues raised by the objections.

              6. Debtors’ First Day Motion for Entry of Interim and Final Orders

           Authorizing Debtor (A) to Utilize Cash Collateral Pursuant to 11 U.S.C. §363,

           and (B) Granting Adequate Protection to Prepetition Secured Creditors

           Pursuant to 11 U.S.C. §361, NUNC PRO TUNC, to Petition Date [Doc. No.

           6] filed by the Debtors.

                  Response Deadline: January 11, 2019.

                  Responses Filed: Objection to Debtors’ First Day Motion for Entry of

           Interim and Final Orders Authorizing Debtors (A) to Utilize Cash Collateral

           Pursuant to 11 U.S.C. §363 and (B) Granting Adequate Protection to




                                             4
Case 18-09243-JJG-11    Doc 133       Filed 01/16/19   EOD 01/16/19 09:49:55        Pg 5 of 6



           Prepetition Secured Creditors Pursuant to 11 U.S.C. §761 [SIC], NUNC PRO

           TUNC [Doc. No. 34] filed by Huntington National Bank.

                  Status: The Debtors anticipate the Court will be asked to resolve issues

           raised by the objection.

              7. Application for Order Authorizing the Employment of Chief

           Restructuring Office with Limited Powers [Doc. No. 90] filed by the Debtors.

                  Response Deadline: January 14, 2019.

                  Responses Filed: None.

                  Status: Debtors will request order granting motion.

                                          Respectfully submitted,

                                          HESTER BAKER KREBS LLC

                                          By____/s/ John J. Allman
                                               Jeffrey M. Hester
                                               John J. Allman
                                               Hester Baker Krebs LLC
                                               One Indiana Square, Suite 1600
                                               Indianapolis, IN 46204
                                               (317) 833-3030
                                               Fax: (317) 833-3031
                                               Email: jhester@hbkfirm.com
                                               Email: jallman@hbkfirm.com

                                          Proposed Attorneys for Debtors




                                             5
Case 18-09243-JJG-11         Doc 133     Filed 01/16/19      EOD 01/16/19 09:49:55         Pg 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2019, a copy of the foregoing Notice of Agenda of
Matters Scheduled for Hearing on January 17, 2019, 1:30 P.M. (Eastern Time) was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court's
Electronic Case Filing System. Party/Parties may access this filing through the Court's system.

   •   Daniel D. Bobilya dan@b-blegal.com
   •   Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
   •   John C. Cannizzaro john.cannizzaro@icemiller.com
   •   Deborah J. Caruso dcaruso@rubin-levin.net
   •   E. Davis Coots dcoots@chwlaw.com
   •   Aaron E. Davis Aaron.Davis@bclplaw.com, kathryn.farris@bclplaw.com,
       chdocketing@bclplaw.com
   •   Lucy Renee Dollens lucy.dollens@quarles.com, paul.sanders@quarles.com,
       DocketIN@quarles.com, kelly.webster@quarles.com
   •   Mary Jean Fassett mjf@mccarronlaw.com
   •   Isaac M Gabriel isaac.gabriel@quarles.com, sybil.aytch@quarles.com,
       kelly.webster@quarles.com, elizabeth.fella@quarles.com
   •   Craig Solomon Ganz ganzc@ballardspahr.com
   •   Christopher C Hagenow chagenow@bbrlawpc.com, kellis@bbrlawpc.com
   •   Jeffrey A. Hokanson jeff.hokanson@icemiller.com
   •   John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
   •   Frederick D. Hyman fhyman@mayerbrown.com
   •   Brent E. Inabnit brenti@sni-law.com
   •   Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com, tbutton@rbelaw.com
   •   Jay P. Kennedy jpk@kgrlaw.com
   •   Steven M. Lutz lutz@cchalaw.com
   •   John M. Mead jmead@indylegal.net
   •   Harley K. Means hkm@kgrlaw.com
   •   Ronald J. Moore Ronald.Moore@usdoj.gov
   •   Amanda Quick Amanda.Quick@atg.in.gov
   •   Harrison Edward Strauss harrison.strauss@usdoj.gov, Lora.L.Hurlbert@USDOJ.GOV
   •   Meredith R. Theisen mtheisen@rubin-levin.net
   •   U.S. Trustee ustpregion10.in.ecf@usdoj.gov

      I further certify that on January 16, 2019, a copy of the foregoing was mailed by first-class
U.S. Mail, postage prepaid, and properly addressed to the following:

       n/a

                                              /s/ John J. Allman
                                              Jeffrey M. Hester
                                              John J. Allman




                                                 6
